 



Exhibit 10.28.2



    THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY OTHER
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (1) AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 AND ANY
OTHER APPLICABLE SECURITIES LAWS, OR (2) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

COMMON STOCK PURCHASE WARRANT AGREEMENT

       EMERSON RADIO CORP., a Delaware corporation (the “Company”), hereby
certifies that, for value received, EPOCH FINANCIAL SERVICES, INC. (the
“Holder”), is the registered holder of warrants (the “Warrants”) to subscribe
for and purchase 50,000 shares of Common Stock (as adjusted pursuant to Section
3 hereof, the “Shares”) of the Company, at a purchase price per share equal to
the Warrant Exercise Price (as defined below), subject to the provisions and
upon the terms and conditions hereinafter set forth. As used herein, (a) the
term “Common Stock” shall mean the Company’s presently authorized Common Stock,
par value $.01 per share, and any stock into or for which such Common Stock may
hereafter be converted or exchanged, (b) the term “Grant Date” shall mean as of
August 1, 2004, and (c) the term “Warrant” shall be deemed to include any
warrant issued upon transfer or partial exercise of this Warrant, unless the
context clearly requires otherwise.

     1. Exercise of Warrants. (a) The Warrants may be exercised by the Holder,
in whole at any time or in part from time to time, at any time up to August 1,
2009 (the “Expiration Date”) at 5:00 p.m. New York City time, when such Warrants
shall expire, at an exercise price of $3.00 per share (the “Warrant Exercise
Price”). The Holder shall deliver to the Company written notice of the Holder’s
intent to exercise the Warrants at Nine Entin Road, Parsippany, New Jersey
07054-0430, or at such other address as the Company shall designate in writing
to the Holder, together with this Warrant Agreement and a certified or official
bank check payable to the order of the Company for the aggregate purchase price
of the Shares so purchased. Upon exercise of the Warrants as aforesaid, the
Company shall as promptly as practicable, and in any event within 10 days
thereafter, execute and deliver to the Holder a certificate or certificates in
the name of the Holder for the total number of whole Shares for which the
Warrants are being exercised. If the Warrants shall be exercised with respect to
less than all of the Shares, the Holder shall be entitled to receive a similar
warrant of like tenor and date covering the number of Shares in respect of which
the Warrants were not exercised. The Warrants covered by this Warrant Agreement
shall lapse and be null and void if not

1



--------------------------------------------------------------------------------



 



exercised by the Holder on or before 5:00 p.m., New York City time, on the
Expiration Date.

          (b) In lieu of exercising this Warrant in the manner set forth in
paragraph 1(a) above, this Warrant may be exercised prior to the Expiration Date
by surrender of the Warrant without payment of any other consideration,
commission or remuneration, together with the cashless exercise subscription
form at the end hereof, duly executed. The number of Shares to be issued in
exchange for the Warrant shall be the product of (x) the excess of the market
price of the Common Stock on the date of surrender of the Warrant and the
exercise subscription form over the Warrant Exercise Price and (y) the number of
shares subject to issuance upon exercise of the Warrant, divided by the market
price of the Common Stock on such date. Upon such exercise and surrender of this
Warrant, the Company will (i) issue a certificate or certificates in the name of
the Holder for the number of whole shares of the Common Stock to which the
Holder shall be entitled, rounded down to the nearest whole number of Shares so
that no fractional Shares shall be issued, and (ii) deliver the other securities
and properties receivable upon the exercise of this Warrant, pursuant to the
provisions of this Warrant. If the Warrants shall be exercised with respect to
less than all of the Shares, the Holder shall be entitled to receive a similar
warrant of like tenor and date covering the number of Shares in respect of which
the Warrants were not exercised.

          (c) The market price of Common Stock shall mean the price of a share
of Common Stock on the relevant date, determined on the basis of the last
reported sale price of the Common Stock as reported on the American Stock
Exchange (“AMEX”), or, if there is no such reported sale on the day in question,
on the basis of the average of the closing bid and asked quotations as so
reported, or, if the Common Stock is not listed on AMEX, the last reported sale
price of the Common Stock on such other national securities exchange or market
upon which the Common Stock is listed, or, if the Common Stock is not listed on
any national securities exchange, on the basis of the average of the closing bid
and asked quotations on the day in question in the over-the-counter market as
reported by the National Association of Securities Dealers’ Automated Quotations
System, or, if not so quoted, as reported by National Quotation Bureau,
Incorporated or a similar organization.

     2. Covenants of the Company. The Company covenants and agrees that all the
Shares which may be issued upon the exercise of the Warrants represented by this
Warrant Agreement will, upon issuance, be fully paid and nonassessable and free
from all taxes, liens, and charges with respect to the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously with such issue).
The Company further covenants and agrees that during the period within which the
Warrants represented by this Warrant Agreement may be exercised, the Company
will at all times have authorized and reserved a sufficient number of Shares to
provide for the exercise of the Warrants represented by this Warrant Agreement.

2



--------------------------------------------------------------------------------



 



     3. Adjustments of Warrant Exercise Price and Number of Shares.

          (a) If the Company shall at any time declare a stock dividend on its
outstanding shares of Common Stock or effectuate a stock split or reverse stock
split, by subdivision or consolidation in any manner, regarding the number of
shares of the Common Stock then outstanding into a different number of shares of
the Common Stock, with or without par value, then thereafter the number of
Shares which the holder shall have the right to purchase (calculated immediately
prior to such change), shall be increased or decreased, as the case may be, in
direct proportion to the increase or decrease in the number of shares of the
Common Stock of the Company issued and outstanding by reason of such dividend or
change, and the Warrant Exercise Price of the Shares after such change shall in
the event of an increase in the number of shares of the Common Stock be
proportionately reduced, and in the event of a decrease in the number of shares
of the Common Stock be proportionately increased.

          (b) No adjustment in the Warrant Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least $0.05
per share of Common Stock; provided, however, that any adjustments which by
reason of this sub-section (b) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment; and provided
further, however, that adjustments shall be required and made in accordance with
the provisions of this Section 3 (other than this sub-section (b)) not later
than such time as may be required in order to preserve the tax-free nature of a
distribution to the Holder of this Warrant or Common Stock. All calculations
under this Section 3 shall be made to the nearest cent or to the nearest 1/100th
of a share, as the case may be. Anything in this Section 3 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Warrant Exercise Price, in addition to those required by this Section 3, as it
in its discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
shareholders shall not be taxable.

          (c) Notwithstanding anything herein to the contrary, for purposes of
this Section 3, the Holder agrees that no adjustment shall be made to the
Warrant Exercise Price or the number of Shares issuable upon the exercise of
this Warrant Agreement upon issuance of Common Stock (or any other securities)
of the Company for any purposes other than as set forth in Sections 3(a) and 4
herein.

          (d) Notwithstanding anything herein to the contrary, the Holder agrees
that no adjustment shall be made to the Warrant Exercise Price or the number of
Shares issuable upon the exercise of this Warrant Agreement upon issuance of
Common Stock (or any other securities) of the Company in connection with a
transaction concerning or involving Sport Supply Group, Inc.

     4. Survival in the Event of Mergers and Reorganizations. In the event of
the reclassification or change in the outstanding Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a

3



--------------------------------------------------------------------------------



 



result of a subdivision, combination or stock dividend), or in the event of a
sale of all or substantially all of the assets of the Company, or in the event
of any consolidation of the Company with, or merger of the Company into, another
corporation, the Company, or such successor corporation, as the case may be,
shall provide that, the Holder shall thereafter be entitled to purchase the kind
and amount of shares of stock and other securities and property receivable upon
such reclassification, change, consolidation, sale, or merger by a holder of the
number of Shares which this Warrant Agreement entitled the holder thereof to
purchase immediately prior to such reclassification, change, consolidation,
sale, or merger. Such corporation, which thereafter shall be deemed to be the
Company for purposes of this Warrant Agreement, shall provide for adjustments,
if any, which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant Agreement.

     5. Sale of Assets, Dissolution. Notwithstanding paragraph 4 hereof, in the
event of a sale of all or substantially all the assets of the Company, or in the
event of any distribution of all or substantially all of its assets in
dissolution or liquidation, or in the event of any other distribution or
dividend (other than cash dividends) or other event described in Section 4, the
Company shall mail notice thereof by registered mail to the Holder and shall
make no distribution to the stockholders of the Company until the expiration of
10 days from the date of mailing of the aforesaid notice; provided, however,
that in any such event, if the Holder shall not exercise the Warrants within 10
days from the date of mailing such notice, all rights herein granted and not so
exercised within such 10 day period shall thereafter become null and void. The
Company shall not, however, be prevented from consummating any such merger,
consolidation, sale or distribution without awaiting the expiration of such 10
day period, it being the intent and purpose hereof to enable the Holder, upon
exercise of the Warrants, to participate in the distribution of the
consideration to be received by the Company upon any such merger, consolidation,
or sale or in the distribution of assets upon any dissolution or liquidation or
in the event of any other distribution or dividend (as provided above).

     6. No Fractional Shares. The number of Shares subject to issuance upon the
complete exercise of the Warrants shall be rounded down to the nearest whole
number of Shares so that no fractional Shares shall be issued upon the complete
exercise of the Warrants. The Holder shall not be entitled to receive any
compensation or property for such fractional Share to which it may have been
entitled to in the absence of this provision.

     7. Notices. If there shall be any adjustment in accordance with this
Warrant Agreement, or if securities or property other than Shares of the Company
shall become purchasable in lieu of Shares upon exercise of the Warrants, the
Company shall forthwith cause written notice thereof to be sent by registered
mail, postage prepaid, to the Holder at its address shown on the books of the
Company, which notice shall be accompanied by a certificate of either
independent public accountants of recognized standing or the Chairman,
President, or any Vice President of the Company setting forth in reasonable
detail the basis for the Holder becoming entitled to purchase such Shares and
the number of Shares which may be purchased and the exercise price thereof, or
the

4



--------------------------------------------------------------------------------



 



facts requiring any such adjustment, or the kind and amount of any such
securities or property so purchasable upon the exercise of the Warrants, as the
case may be.

     8. Taxes. The issue of any stock or other certificate upon the exercise of
the Warrant shall be made without charge to the Holder for any stamp, duty,
excise, or similar tax (but not including the Holder’s income or similar taxes)
in respect of the issue of such certificate. The Company shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of any certificate in a name other than that of the
Holder, as the registered holder of this Warrant Agreement, and the Company
shall not be required to issue or deliver any such certificate unless and until
the person or persons requesting the issue thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.

     9. Non-Transferability. This Warrant is not transferable or assignable by
the Holder, other than to Holder’s officers, directors, employees or any of
their respective family members.

     10. Warrant Holder Not Stockholder. This Warrant Agreement does not confer
upon the Holder any right to vote or to consent or to receive notice as a
stockholder of the Company, as such in respect of any matters whatsoever, or any
other rights or liabilities as a stockholder, prior to the exercise hereof as
provided herein.

     11. Investment Representations. The Holder, by acceptance hereof, and with
reference to the Warrants and the Shares issuable upon exercise of the Warrants,
represents and warrants that:

          (a) The Holder is acquiring such securities for investment purposes
only, for its own account, and not with a view toward resale or other
distribution thereof, and has no present intention of selling or otherwise
disposing of such securities.

          (b) The Holder is aware that the offer and sale of the securities have
not been registered under the Securities Act of 1933, as amended (“Securities
Act”), or any state securities law, that upon exercise of the Warrants, the
Shares must be held indefinitely unless they are subsequently registered or an
exemption from such registration is available and that the Company is under no
obligation to register the offer and sale of the Shares under the Securities Act
or any applicable state securities laws, except as otherwise set forth in
Section 13 hereof.

          (c) The Holder acknowledges that the Warrants may not be made subject
to a security interest, pledged, hypothecated, sold, or otherwise transferred in
the absence of an effective registration statement for such Warrants under the
Securities Act and such applicable state securities laws or there is an
applicable exemption therefrom. The Holder further acknowledges that, unless the
offer and sale of the Shares issuable upon exercise of the Warrants have been
registered under the Securities Act, the Shares issued upon the exercise of the
Warrants shall be restricted in the same manner and to the

5



--------------------------------------------------------------------------------



 



same extent as the Warrants and the certificates representing such Shares shall
bear the following legend:



    “THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR ANY OTHER SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (1) AN
EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES
ACT OF 1933 AND ANY OTHER APPLICABLE SECURITIES LAWS, OR (2) AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”

     In making the above representations and warranties, the Holder intends that
the Company rely thereon and understands that, as the result of such reliance,
such securities are not being registered under the Securities Act or any
applicable state securities laws in reliance upon the applicability of certain
exemptions relating to transactions not involving a public offering.

     12. Lost Warrants. In case this Warrant Agreement shall be mutilated, lost,
stolen, or destroyed, the Company will issue a new Warrant Agreement of like
date, tenor, denomination and terms and conditions, and deliver the same in
exchange and substitution for and upon surrender and cancellation of the
mutilated Warrant Agreement, or in lieu of any Warrant Agreement lost, stolen,
or destroyed, upon receipt of evidence satisfactory to the Company of the loss,
theft, or destruction of such Warrant Agreement, and upon receipt of indemnity
satisfactory to the Company.

     13. Registration Rights.

     (a) The Company agrees that if at any time hereafter the Company proposes
to file with the Securities and Exchange Commission (the “Commission”) a
registration statement (“Registration Statement”) under the Securities Act on a
form suitable for registering the Shares issuable upon exercise of the Warrants
(other than on Form S-4, S-8, or comparable registration statement; other than
any registration statement which has been declared effective by the Commission
prior to the date hereof or has been filed with the Commission prior to the date
hereof but has not yet been declared effective), it will give written notice to
such effect to the Holder, at least 30 days prior to such filing, and, at the
written request of the Holder, made within 10 days after the receipt of such
notice, will include therein at the Company’s cost and expense (except for the
fees and expenses of counsel to the Holder and underwriting discounts and
commissions attributable to the Shares of Warrant Common Stock (as defined
below) included therein) such number of Shares of Warrant Common Stock held by
the Holder as it shall request. If the registration is an underwritten primary
registration on behalf of the Company, and the managing underwriter(s) advise
the Company in writing that in their good faith opinion, based upon market
conditions, the number of securities

6



--------------------------------------------------------------------------------



 



requested to be included in such registration exceeds the number which can be
sold in such offering, the Company will include in such registration (i) first,
the securities the Company proposes to sell, (ii) second, the Warrant Common
Stock (as hereinafter defined) requested to be included in such registration and
any other securities requested to be included in such registration pursuant to
contractual arrangements between Company and such other security holders
(“Registration Rights Holders”), pro rata among the holders of the Warrant
Common Stock and the Registration Rights Holders on the basis of the number of
securities requested to be included in such registration by such holders and the
Registration Rights Holders, and (iii) third, other securities requested to be
included in such registration. The Company, at its own expense, will use its
commercial reasonable efforts to file and seek the effectiveness of such
Registration Statement with the Commission and will cause the prospectus
included in such Registration Statement to meet the requirements of the
Securities Act necessary to effect the sale of the Shares included at the
request of the Holder and keep such Registration Statement effective for a
period of 180 days thereafter. The term “Warrant Common Stock” shall mean the
Shares issuable and issued pursuant to this Warrant Agreement.

     (b) The Company promptly shall notify the Holder, as a participating holder
of Warrant Common Stock, of the occurrence of any event as a result of which any
prospectus included in a registration statement filed pursuant to this
Section 13 includes any misstatement of a material fact or omission of any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

     (c) The Company’s obligations under this Section 13 with respect to the
Holder, as the holder of Warrant Common Stock, are expressly conditioned upon
the Holder promptly, completely, and accurately furnishing to the Company in
writing such information concerning the Holder and the terms of the Holder’s
proposed offering as the Company shall request for inclusion in the Registration
Statement.

     14. Indemnification.

     (a) The Company agrees to indemnify and hold harmless each selling holder
of shares of Warrant Common Stock and each person who controls any such selling
holder within the meaning of Section 15 of the Securities Act, and each and all
of them, from and against any and all losses, claims, damages, liabilities or
actions, joint or several, to which any selling holder of shares of Warrant
Common Stock or they or any of them may become subject under the Securities Act
or otherwise and to reimburse the persons indemnified above for any legal or
other expenses (including the reasonable cost of any investigation and
preparation) incurred by them in connection with any litigation or threatened
litigation, whether or not resulting in any liability, but only insofar as such
losses, claims, damages, liabilities or actions arise out of, or are based upon,
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement pursuant to which shares of Warrant Common Stock were
registered under the Securities Act (hereinafter called a “Registration
Statement”), any preliminary prospectus, the final prospectus or any amendment
or supplement thereto (or in any

7



--------------------------------------------------------------------------------



 



application or document filed in connection therewith) or document executed by
the Company based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to register or qualify the shares of
Warrant Common Stock under the securities laws thereof or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the
indemnity agreement contained in this sub-section (a) shall not extend to any
selling holder of shares of Warrant Common Stock in respect of any such losses,
claims, damages, liabilities or actions arising out of, or based upon, any such
untrue statement or alleged untrue statement, or any such omission or alleged
omission, if such statement or omission was based upon and made in conformity
with information furnished in writing to the Company by a selling holder of
shares of Warrant Common Stock specifically for use in connection with the
preparation of such Registration Statement, any final prospectus, any
preliminary prospectus or any such amendment or supplement thereto. The Company
agrees to pay any reasonable legal and other expenses for which it is liable
under this sub-section (a) from time to time (but not more frequently than
monthly) within 30 days after its receipt of a bill therefor.

     (b) Each selling holder of shares of Warrant Common Stock, severally and
not jointly, will indemnify and hold harmless the Company, its directors, its
officers who shall have signed the Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act to the same extent as the foregoing indemnity from the Company, but in each
case to the extent, and only to the extent, that any statement in or omission
from or alleged omission from such Registration Statement, any final prospectus,
any preliminary prospectus or any amendment or supplement thereto was made in
reliance upon information furnished in writing to the Company by such selling
holder specifically for use in connection with the preparation of the
Registration Statement, any final prospectus or the preliminary prospectus or
any such amendment or supplement thereto; provided, however, that the obligation
of any holder of shares of Warrant Common Stock to indemnify the Company under
the provisions of this sub-section (b) shall be limited to the product of the
number of shares of Warrant Common Stock being sold by the selling holder and
the market price of the Common Stock on the date of the sale to the public of
these shares of Warrant Common Stock. Each selling holder of shares of Warrant
Common Stock agrees to pay any legal and other expenses for which it is liable
under this sub-section (b) from time to time (but not more frequently than
monthly) within 30 days after receipt of a bill therefor.

     (c) If any action is brought against a person entitled to indemnification
pursuant to the foregoing Sections 14(a) or (b) (an “indemnified party”) in
respect of which indemnity may be sought against a person granting
indemnification (an “indemnifying party”) pursuant to such Sections, such
indemnified party shall promptly notify such indemnifying party in writing of
the commencement thereof; but the omission so to notify the indemnifying party
of any such action shall not release the indemnifying party from any liability
it may have to such indemnified party otherwise than on account of the indemnity
agreement contained in sub-sections (a) or (b) of this Section 14, except to the
extent that such failure or delay in providing notice of an indemnifiable claim
shall have

8



--------------------------------------------------------------------------------



 



materially prejudiced the defense of such indemnifiable claim. In case any such
action is brought against an indemnified party and it notifies an indemnifying
party of the commencement thereof, the indemnifying party against which a claim
is to be made will be entitled to participate therein at its own expense and, to
the extent that it may wish, to assume at its own expense the defense thereof,
with counsel reasonably satisfactory to such indemnified party; provided,
however, that (i) if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded based upon advice of counsel that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, the indemnified
party shall have the right to select separate counsel to assume such legal
defenses and otherwise to participate in the defense of such action on behalf of
such indemnified party or parties, and (ii) in any event, the indemnified party
shall be entitled to have counsel chosen by such indemnified party participate
in, but not conduct, the defense at the expense of the indemnifying party. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 14 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with proviso (i) to the next
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel),
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party. An indemnifying party shall not
be liable for any settlement of any action or proceeding effected without its
written consent.

     (d) In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for this Section 14 is
unavailable in accordance with its terms, the Company and the selling holder of
shares of Warrant Common Stock shall contribute to the aggregate losses, claims,
damages and liabilities, of the nature contemplated by said indemnity agreement,
incurred by the Company and the selling holder of shares of Warrant Common
Stock, in such proportions as is appropriate to reflect the relative benefits
received by the Company and the selling holder of shares of Warrant Common Stock
from any offering of the shares of Warrant Common Stock; provided, however, that
if such allocation is not permitted by applicable law or if the indemnified
party failed to give the notice required under sub-section (c) of this
Section 14, then the relative fault of the Company and the selling holder of
shares of Warrant Common Stock in connection with the statements or omissions
which resulted in such losses, claims, damages and liabilities and other
relevant equitable considerations will be considered together with such relative
benefits.

     (e) The respective indemnity and contribution agreements by the Company and
the selling holder of shares of Warrant Common Stock in sub-sections (a), (b),
(c) and (d)

9



--------------------------------------------------------------------------------



 



of this Section 14 shall remain operative and in full force and effect
regardless of (i) any investigation made by any selling holder of shares of
Warrant Common Stock or by or on behalf of any person who controls such selling
holder or by the Company or any controlling person of the Company or any
director or any officer of the company, (ii) payment for any of the shares of
Warrant Common Stock, or (iii) any termination of this Agreement, and shall
survive the delivery of the shares of Warrant Common Stock, and any successor of
the Company, or of any selling holder of shares of Warrant Common Stock, or of
any person who controls the Company or of any selling holder of shares of
Warrant Common Stock, as the case may be, shall be entitled to the benefit of
such respective indemnity and contribution agreements. The respective indemnity
and contribution agreements by the Company and the selling holder of shares of
Warrant Common Stock contained in sub-sections (a), (b), (c) and (d) of this
Section 14 shall be in addition to any liability which the Company and the
selling holder of shares of Warrant Common Stock may otherwise have.

     15. Applicable Law. This Warrant Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the conflict of laws provisions thereof.

     IN WITNESS WHEREOF, the parties hereto have executed this Warrant Agreement
effective as of the day and year first above written.

            EMERSON RADIO CORP.
      By:   /s/ Elizabeth J.Calianese, SVP-HR, Secretary         Elizabeth J.
Calianese, SVP-HR, Secretary             

            EPOCH FINANCIAL SERVICES, INC.
      By:   /s/ J. Todd Atenhan, President         J. Todd Atenhan, President   
         

10



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

To: Emerson Radio Corp.

1. The undersigned hereby elects to purchase            shares of Common Stock
of                  pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price of such shares in full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:

     
__________________________________
         
__________________________________
   
                     (Name)
   
 
   
__________________________________
   
                    (Address)
   

3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

__________________________________(Signature)

__________________________________
        (Date)

4. Please issue a new Warrant of equivalent form and tenor for the unexercised
portion of the attached Warrant in the name of the undersigned or in such other
name as is specified below:

____________________________________________________________________

Date: _________________________

(Warrantholder) _________________________

Name: (Print) ______________________________

Its: __________________________________

11



--------------------------------------------------------------------------------



 



SUBSCRIPTION FOR CASHLESS WARRANT SUBSCRIPTION

     The undersigned,          , pursuant to the provisions of the foregoing
Warrant, hereby agrees to subscribe to that number of shares of the Common Stock
as are issuable in accordance with the formula set forth in paragraph 1(b) of
the Warrant, and makes payment therefor in full by surrender and delivery of
this Warrant.

         
Dated:
      Signature:

    Address:  

12